Citation Nr: 1101383	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to June 
1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2006 and April 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2007, the Veteran requested a video conference Board 
hearing. Thereafter, the Veteran's representative submitted a 
letter in December 2008 indicating that the Veteran requested 
that her appeal continue with the need for a video conference 
hearing.  The Board considers the Veteran's hearing request to be 
withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The Board observes that the Veteran submitted a substantive 
appeal in May 2007 with respect to the issue of entitlement to 
service connection for migraine headaches.  However, during the 
course of the appeal, the RO granted service connection for this 
claim in a September 2009 rating decision.  As the RO granted in 
full the benefits on appeal, the service connection claim for 
migraine headaches is no longer in appellate status and no 
further consideration is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that she is entitled to service connection 
for bilateral hearing loss related to acoustic trauma during 
military service.  The Veteran underwent a VA examination in June 
2008, which revealed that her bilateral hearing loss did not meet 
the requirements for a hearing disability under 38 C.F.R. § 
3.385.  However, the record also contains a VA audio consult in 
October 2005.  The October 2005 audiogram report is in chart form 
and does not provide the exact decibel results at each level 
tested for the Veteran's ears.  The Board is precluded from 
applying these results to the criteria set forth at 38 C.F.R. § 
3.385 in order to determine the severity of the Veteran's current 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(which holds that neither the Board nor the RO may interpret 
graphical representations of audiometric data); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (a VA adjudicator cannot 
base his or her decision on their own unsubstantiated medical 
opinion).  The physician noted that both ears demonstrated within 
normal limits to moderately severe hearing loss at the high 
frequency region.  He determined that the Veteran had combined 
type sensorineural hearing loss.  In light of the fact that there 
is evidence that the Veteran suffers from some bilateral hearing 
loss and the Board is precluded from interpreting the results in 
graphical format, the Board finds that a remand is necessary to 
determine whether the Veteran meets the criteria for hearing loss 
under 38 C.F.R. § 3.385.  In this regard, a VA examiner should 
review and interpret the October 2005 audiogram and to provide an 
etiology opinion.  

The Board observes that the Veteran filed a claim for PTSD due to 
sexual trauma.  A review of the claims file shows that the 
Veteran sought treatment on several occasions for anxiety during 
military service prior to the alleged assault.  The Veteran has 
current diagnoses of depression, panic disorder, anxiety disorder 
and PTSD.  Furthermore, the medical evidence of record indicates 
that the Veteran has received mental health treatment from 1985, 
the year the Veteran was discharged from military service, to the 
present, indicating a continuity of symptomatology.  Accordingly, 
the Board finds that the Veteran should be provided with a VA 
examination to determine whether any of the Veteran's current 
psychiatric disorders are related to active military service.  

Accordingly, the case is REMANDED for the following action:

1.	Please forward the claims file to the same 
VA audiologist that provided the June 2008 
VA examination and opinion.  The examiner 
is requested to review the October 2005 VA 
audiogram and interpret the chart provided 
in the report, providing the exact decibel 
results at 500, 1000, 2000, 3000, and 4000 
Hertz.  Following completion of the above, 
the examiner should review the claims file 
and provide an opinion as to whether any 
current hearing loss is at least as likely 
as not (i.e., probability of 50 percent) 
related to active military service to 
include acoustic trauma.  The examiner 
should provide a complete rationale for 
all conclusions reached.

2.	If the VA examiner that conducted the June 
2008 VA examination is unavailable, please 
schedule the Veteran for another VA 
audiological examination.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner is requested to review the 
October 2005 VA audiogram and interpret 
the chart provided in the report, 
providing the exact decibel results at 
500, 1000, 2000, 3000, and 4000 Hertz.  In 
addition, the examiner should perform any 
medically indicated testing.  After 
reviewing the record and examining the 
Veteran, the examiner should specify the 
nature of any bilateral hearing loss found 
on examination and provide an opinion as 
to whether any hearing loss found on 
examination is at least as likely as not 
(i.e., a 50 percent or more probability) 
etiologically related to active military 
service to include any acoustic trauma due 
to noise exposure.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.	Schedule the Veteran for a VA 
psychological examination.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  The examiner should 
offer an opinion as to whether any 
psychiatric disorders found on examination 
are at least as likely as not (i.e., a 
fifty percent or greater probability), 
related to the Veteran's active military 
service to include the in-service 
treatment for anxiety.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

4.	Upon completion of the foregoing, and any 
other development deemed necessary, the 
Veteran's claims of entitlement to service 
connection for bilateral hearing loss and 
a psychiatric disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


